For the reasons stated in the opinion this day handed down in the suit of Rudolph E. Boullion v. Dallas Bonin et al.,2 So.2d 535, consolidated with this suit.
It is ordered that the judgment appealed from be and the same is hereby avoided, reversed and set aside and it is now further ordered that there be judgment herein in favor of the plaintiff, Jules S. Motty, doing business as Motty Ice Works, and against the defendants, Dallas Bonin, Kaplan Rice Mills, Inc., and Employers Liability Assurance Corporation, in solido, in the full sum of $400 with legal interest from date of judicial demand until paid, and for all costs of suit.
                          On Rehearing.
For the reasons this day assigned in this case consolidated with that of Rudolph E. Boullion v. Dallas Bonin et al.,2 So.2d 535, it is ordered that our former decree in the case of Jules S. Motty, doing business as the Motty Ice Works v. Dallas Bonin, Kaplan Rice Mills, Inc., and Employers Liability Assurance Corporation, be and the same is now re-instated and made the final judgment of this court.